Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2016

                                      No. 04-16-00519-CV

                                       Loren BREWER,
                                           Appellant

                                                v.

    SCHLUMBERGER TECHNOLOGY CORPORATION; Schlumberger, N.V. A/K/A
                 Schlumberger Limited; and Jose Salazar, Jr.,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       The clerk’s record in this case was due September 9, 2016. On September 2, 2016, the
clerk filed a notification of late record stating appellant had failed to pay or make arrangements
to pay for preparation of the record and was not entitled to the record without payment. In
response, we issued an order on September 7, 2016, ordering appellant to provide proof of
payment or proof of indigency on or before September 19, 2016, or we would dismiss the appeal
for want of prosecution. Appellant failed to respond, and therefore, on September 28, 2016, this
court rendered an opinion and judgment dismissing the appeal for want of prosecution.
Thereafter, on September 30, 2016, appellant filed a document entitled motion to reinstate,
which we will consider a motion for rehearing, asking the court to reconsider our prior dismissal
and reinstate the appeal. According to appellant, the motion is opposed by appellee. After
reviewing the motion, we ORDER appellee may file a response to the motion to reinstated on or
before October 21, 2016.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court